Order affirmed, with ten dollars costs and disbursements. We think in a case like the present, which does or may involve the title to valuable water front property in a dispute which is really between a private owner and the city of New York, where an injunction is granted on a complaint which states a cause of action, that the exercise of the discretion of the court at Special Term in preserving by injunction the status quo until *898trial should not be disturbed on appeal from the interlocutory order. The condition of the equity calendar is such that a trial on the merits may usually be had more quickly than a hearing on an appeal from an order granting a temporary injunction. Mills, Rich, Putnam, Blackmar and Kelly, JJ., concur.